ACCEPTED
                                                                                          12-14-00217-CV
                                                                               TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                     1/7/2015 10:28:34 AM
                                                                                             CATHY LUSK
                                                                                                   CLERK

                                NO. 12-14-00217-CV

                                                                     FILED IN
                                                              12th COURT OF APPEALS
                                                                   TYLER, TEXAS
                    IN THE TWELFTH COURT OF            APPEALS1/7/2015 10:28:34 AM
                                                                   CATHY S. LUSK
                                AT TYLER, TEXAS                        Clerk




                            BARBARA GAIL HARRIS,

                                      Appellant,

                                          v.

          IN RE: FAMILY TRUST CREATED UNDER THE ESTATE

                    OF HAYDEN R. MAYFIELD, DECEASED

                                  Nominal Appellee.


        APPELLANT’S MOTION FOR LEAVE TO FILE AMENDED
                    MOTION FOR REHEARING


TO THE COURT OF APPEALS:

      Barbara Gail Harris, appellant, respectfully files this motion for leave to file

an amended motion for rehearing in this cause that is electronically accepted by

this Court on January 6, 2015. The sole purpose of her amended motion for

rehearing is to correct one word, in issue three presented for review, in order to

correctly urge that judicial deference must be given to district court jurisdiction.
      WHEREFORE, PREMISES CONSIDERED, appellant prays that leave be

granted to file her amended motion for rehearing.

                                              Respectfully submitted,



                                              /s/ Frank L. Supercinski
                                              FRANK. L. SUPERCINSKI
                                              SBN: 19516000
                                              P.O. Box 189
                                              Longview, Texas 75606
                                              Telephone: (903) 236-0151
                                              Facsimile: (903) 236-0118
                                              Email: supercinski@sbcglobal.net
                                              ATTORNEY FOR APPELLANT

                           CERTIFICATE OF SERVICE

      I certify that, on the day that the foregoing Appellant’s Motion for Leave to

file Amended Motion for Rehearing is electronically filed with the Twelfth Court

of Appeals for Texas, and through the electronic filing system, a copy of it is

served on counsel of record for appellees:

             Bradley R. Echols
             SBN: 06390450
             BOON, SHAVER, ECHOLS, COLEMAN & GOOLSBY, PLLC
             1800 W. Loop 281, Suite 303
             Longview, Texas 75604
             Telephone: (903) 759-2200
             Facsimile: (9030 759-3306
             Email: bradley.echols@boonlaw.com

                                              /s/ Frank L. Supercinski
                                              FRANK L. SUPERCINSKI